United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3429
                         ___________________________

                                    James Steeles

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                  Dr. Carl Doerhoff

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                           Submitted: November 1, 2021
                             Filed: November 5, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Missouri inmate James Steeles appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 claim that Dr. Carl Doerhoff violated his Eighth Amendment rights,

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
and engaged in medical malpractice under state law, by performing a defective hernia
surgery in January 2019. We conclude the district court did not err in dismissing the
action. Steeles merely alleged that Dr. Doerhoff was negligent in performing the
surgery, which did not amount to an Eighth Amendment violation, see Estelle v.
Gamble, 429 U.S. 97, 106 (1976); and the court was permitted to decline to exercise
supplemental jurisdiction over the state law claim upon dismissing the federal claim,
see 28 U.S.C. § 1367(c)(3); Gibson v. Weber, 433 F.3d 642 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-